

117 HR 2966 IH: Military Spouses Employment Act
U.S. House of Representatives
2021-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2966IN THE HOUSE OF REPRESENTATIVESMay 4, 2021Mr. Carter of Texas introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make employers of spouses of military personnel eligible for the work opportunity credit.1.Short titleThis Act may be cited as the Military Spouses Employment Act.2.Eligibility of spouses of military personnel for the work opportunity credit(a)In generalParagraph (1) of section 51(d) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (I), by striking the period at the end of subparagraph (J) and inserting , or, and by adding at the end the following new subparagraph:(K)a qualified military spouse..(b)Qualified military spouseSubsection (d) of section 51 of such Code is amended by redesignating paragraphs (12) through (15) as paragraphs (13) through (16), respectively, and by inserting after paragraph (9) the following new paragraph:(11)Qualified military spouseThe term qualified military spouse means any individual who is certified by the designated local agency as being a spouse (determined as of the hiring date) of a member of the Armed Forces of the United States who is serving on a period of extended active duty which includes the hiring date. For purposes of the preceding sentence, the term extended active duty means any period of active duty pursuant to a call or order to such duty for a period in excess of 90 days or for an indefinite period..(c)Effective dateThe amendments made this section shall apply to amounts paid or incurred after the date of the enactment of this Act to individuals who begin work for the employer after such date.